internal_revenue_service number release date index number ------------------ --------------------------------------------------------------- ------------------------------ --------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------- ----------------- telephone number -------------------- refer reply to cc fip plr-103592-12 date date legend issuer state date a date date date date bonds b dear ----------------- -------------------------------------------------------------------------------- ---------------------- ------------------------ --------------------------- --------------- -------------------------- -------------------------- ------------------------ -------------------------- -------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------ --------------- plr-103592-12 this letter is in response to your request for an extension of time under sec_301_9100-1 of the procedure and administration regulations to make the election under sec_142 of the internal_revenue_code the code to satisfy either the test or the test you state in your ruling_request that if the extension is granted you will file an amended form_8038 information_return for tax-exempt private_activity_bond issues on which you will elect to meet the test of sec_142 facts and representations you make the following factual representations the issuer is a constituted_authority created for a public purpose pursuant to the laws of the state and governed by a body ultimately controlled by one or more political subdivisions of the state the issuer planned to finance the development by a private party the developer of a residential_rental_project the project by issuing bonds intended to be tax-exempt under sec_142 and loaning the proceeds to the developer on date the state authority that allocates private_activity_bond volume_cap among issuing authorities within the state the allocating authority allocated dollar_figurea in volume_cap to the issuer for the purpose of issuing tax-exempt_bonds under sec_142 the resolution in which the allocating authority made the allocation indicated that over percent of the residential units would be occupied by individuals whose income was percent or less of the area_median_gross_income and that less than percent of the residential units would be occupied by individuals whose income wa sec_50 percent or less of the area_median_gross_income in a report dated date the issuer’s staff summarized the project and made certain recommendations to the issuer like the allocating authority’s resolution the report indicated that over percent of the residential units would be occupied by individuals whose income was percent or less of the area_median_gross_income and that less than percent of the residential units would be occupied by individuals whose income wa sec_50 percent or less of the area_median_gross_income on date and date the issuer and the developer respectively executed an agreement the agreement containing a covenant by the developer that no less than percent of the total number of completed units in the project would be occupied by tenants whose income wa sec_50 percent or less of the area_median_gross_income on date a date within three years of the date of this ruling the issuer issued the bonds in the amount of dollar_figureb in connection with this issuance the issuer filed form_8038 on which it elected to meet the test under sec_142 both the election of the test on form_8038 and the covenant to satisfy the test in the agreement were clerical errors of those drafting the agreement and form_8038 who confused the bonds with another issue of bonds they were working on at the same time the issuer was unaware of these errors when it executed the agreement and filed form_8038 as of the date of the ruling_request the project had not yet been placed_in_service plr-103592-12 law and analysis sec_103 provides that except as otherwise provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 generally under sec_141 a private_activity_bond that is also an exempt_facility_bond is a qualified_bond under sec_142 the term exempt_facility_bond includes any bond issued as part of an issue if percent or more of the net_proceeds of the issue are to be used to provide qualified residential rental projects under sec_142 to be a qualified_residential_rental_project a project for residential_rental_property must at all times during a prescribed period satisfy either the test or the test whichever is elected by the issuer a project meets the test if percent or more of the residential units in the project are occupied by individuals whose income i sec_50 percent or less of the area_median_gross_income a project meets the test if percent or more of the residential units in the project are occupied by individuals whose income is percent or less of the area_median_gross_income the issuer elects either the test or the test by checking the appropriate box on form_8038 and filing the form with the internal_revenue_service center in ogden utah under sec_301_9100-7t of the temporary procedure and administration regulations the election is irrevocable sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulation or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 such as this request must be made under the rules of sec_301_9100-3 pursuant to sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the irs sec_301 b iii provides however that the taxpayer has not acted in good_faith if it used plr-103592-12 hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money here for purposes of the election under sec_142 the taxpayer is the issuer and the issuer will have no tax_liability regardless of when the election is made even if the bondholders were the taxpayers contemplated in this section a timely election of the test would not have resulted in a lower tax_liability because the issuer always intended the project to comply with that test furthermore the project has not yet been placed_in_service and therefore cannot currently be in violation of the test also sec_301_9100-3 provides in part that the interests of the government are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer receives a ruling under sec_301_9100-3 here because the issuer will have no tax_liability the period of limitation on assessment of the issuer is irrelevant even if the bondholders were the taxpayers contemplated in this section the relevant period of limitation on assessment of a bondholder will not expire until three years from the date the bondholder files a return affected by the election because three years have not elapsed since the bonds were issued it is not currently possible that the period of limitations on assessment of a bondholder has closed on any_tax year affected by the election conclusion under the facts and circumstances of this case we conclude that the issuer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government the issuer is granted an extension of time of days from the date of this letter_ruling to make the election under sec_142 by filing an amended form_8038 on which it elects to meet the test under sec_142 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103592-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions and products by __________________________ timothy l jones senior counsel financial institutions products cc
